


SHARE EXCHANGE AGREEMENT
 
This Share Exchange Agreement (this “Agreement”) is made and entered into as of
March 9, 2012 (the “Effective Date”) by and among POWER-SAVE ENERGY COMPANY, a
Utah corporation (“POWER-SAVE”), BLUESTONE, S.A., a “closed” Chilean corporation
(“BLUESTONE”), and the shareholders of BLUESTONE, S.A. (“BLUESTONE
Shareholders”), with reference to the following facts:
 
A.  
   BLUESTONE is in the business of copper mining and the manufacturing of food
grade copper sulfate.   (the “BLUESTONE Business”).



B.  
   BLUESTONE Shareholders, as listed on Appendix II attached hereto, own 100% of
the issued and outstanding share capital of BLUESTONE.

 
C.           On the terms and subject to the conditions of this Agreement,
BLUESTONE and BLUESTONE Shareholders desire to sell and POWER-SAVE desires to
purchase 100% of BLUESTONE’s outstanding share capital.
 
D.           For purposes of this Agreement, capitalized terms used and not
otherwise expressly defined herein shall have the respective meanings specified
or referred to in Appendix I attached hereto.
 
NOW THEREFORE, with reference to the facts set forth in the Recitals and in
consideration of the mutual covenants, conditions, representations and
warranties hereinafter set forth, the parties agree as follows:
 
1.  
Purchase and Sale of Assets

 
1.1   On the terms and subject to the conditions set forth in this Agreement,
BLUESTONE agrees to sell, convey, assign, transfer and deliver to POWER-SAVE,
and POWER-SAVE agrees to purchase from BLUESTONE, at the Closing Date, all of
BLUESTONE’s right, title and interest in and to all of its assets, free and
clear of all Encumbrances, including without limitation the following:
 
(a)   Any and all Contracts (the “Assumed Contracts”), other than the Contracts
listed as Retained Assets, including but not limited to those Contracts listed
on Schedule 1.1(a) of the BLUESTONE Disclosure Schedule;
 
(b)   Any and all Acquired Intellectual Property, including but not limited to
the Intellectual Property listed on Schedule 1.1(b) of the BLUESTONE Disclosure
Schedule;
 
(c)   All Accounts Receivable of BLUESTONE, including but not limited to those
listed in the Closing Asset Schedule;
 
(d)   The leasehold or license interests in real property, buildings and
improvements thereon, and easements, rights of way and other rights appurtenant
thereto;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)   All Inventory and Inventories of work-in-progress, active job orders, and
other accessories thereto, of BLUESTONE including but not limited to the
Inventory identified on the Closing Asset Schedule;
 
(f)   Any and all furniture, fixtures, equipment, machinery, office and other
supplies, computer equipment, and other tangible personal property of BLUESTONE
(“Tangible Assets”);
 
(g)   BLUESTONE’s current and prospective client list and client data;
 
(h)   All Software, including but not limited to the Software listed on Schedule
1.1(i) of the BLUESTONE Disclosure Schedule;
 
(i)  
All books and records used or held for use of the BLUESTONE

Business or otherwise relating to the BLUESTONE Business;


(j)  The interest of BLUESTONE in the subsidiaries of BLUESTONE, including its
60% ownership of Sulfatos Chile SA;


(k)  Interests of BLUESTONE in any mining development or exploration claims or
licenses;


                       (l)   All goodwill and going concern value of BLUESTONE;
 
(m)   All other assets owned by BLUESTONE, whether or not such assets are
included in the BLUESTONE Disclosure Schedule;
 
      (n)          The minute books, Charter Documents, stock transfer books and
records, and corporate seal of BLUESTONE; and
 
(o)   All bank accounts of BLUESTONE.
 
1.2   Effective on the Closing Date, BLUESTONE hereby constitutes and appoints
POWER-SAVE, its successors and assigns, the true and lawful attorney of
BLUESTONE with full power of substitution, in BLUESTONE’s name and stead, but on
behalf and for the benefit of POWER-SAVE, its successors and assigns: (i) to
collect, demand and receive any and all of the Acquired Assets transferred
hereunder and to give receipts and releases for and in respect of the same; (ii)
to institute and prosecute in BLUESTONE’s name, or otherwise, and at
POWER-SAVE's costs and expense, for the benefit of POWER-SAVE, any and all
Proceedings; and (iii) to take any and all other reasonable action designed to
vest more fully in POWER-SAVE the Acquired Assets in order to provide for
POWER-SAVE the benefit, use, enjoyment and possession of the Acquired
Assets.  BLUESTONE acknowledges that the foregoing powers are coupled with an
interest and shall be irrevocable by it or upon its subsequent dissolution or in
any manner or for any reason.  POWER-SAVE shall be entitled to retain for its
own account any amounts collected pursuant to the foregoing powers, including
any amounts payable as interest with respect thereto.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
1.3   After the Closing, BLUESTONE shall promptly transfer or deliver to
POWER-SAVE or its designee any cash or other property that BLUESTONE may receive
in respect of any deposit, prepaid expense, claim, Proceedings, Accounts
Receivable, Contract, sales order, or purchase order, of any character, or any
other item constituting a part of the Acquired Assets.  After the Closing Date,
BLUESTONE shall permit POWER-SAVE to endorse with the name of BLUESTONE for
deposit in POWER-SAVE’s account any checks or drafts received in payment
thereof.  After the Closing Date, BLUESTONE hereby agrees to cooperate with
POWER-SAVE to notify any and all account debtors, suppliers, distributors, or
other Persons related to the BLUESTONE Business regarding the transfer of the
BLUESTONE Business to POWER-SAVE. If BLUESTONE is contacted by any actual or
potential customers of POWER-SAVE, BLUESTONE shall refer any and all such
customers to POWER-SAVE; provided, however, that neither BLUESTONE shall have
any liability to POWER-SAVE solely by reason of any reasonable delay in
referring such customer to POWER-SAVE.
 
1.4   If after the Closing Date, BLUESTONE or POWER-SAVE identifies any right,
title or interest in or to any asset that such Party believes should be an
Acquired Asset, such Party shall notify the other Parties hereto and the Parties
shall determine whether to include such asset as an Acquired Asset.  If such
asset would have been an Acquired Asset as of the date hereof or at the Closing
Date, BLUESTONE shall promptly transfer and assign such right, title and
interest to POWER-SAVE for no further consideration; provided, however, that
POWER-SAVE shall retain the right in its sole discretion to reject the transfer
of any such asset, in which case it shall be deemed a Retained Asset.  For the
avoidance of doubt, POWER-SAVE shall not be required to accept any additional
asset and, if POWER-SAVE accepts such asset, to assume the obligations
associated with such asset other than obligations arising after the Closing.
 
1.5   POWER-SAVE shall not assume, become responsible for, or incur, any
Liability of BLUESTONE of any nature whatsoever, whether arising before or after
the Closing Date, other than the following obligations of BLUESTONE (the
“Assumed Obligations”):
 
(a)   Any and all of BLUESTONE’s obligations arising after the Closing Date
under the Assumed Contracts; and
 
(b)   The Accounts Payable set forth on the Closing Asset Schedule.
 
1.6   For avoidance of doubt, the Assumed Obligations shall not include, without
limitation, the following:
 
(a)  Any compensation or benefit expenses of BLUESTONE; and
 
(b)  Any Tax liability of BLUESTONE.


 
 
 

--------------------------------------------------------------------------------

 

 
1.7   BLUESTONE and the BLUESTONE Shareholders shall not assume, become
responsible for, or incur, any Liability of POWER-SAVE of any nature
whatsoever,arising before  the Closing Date.


2.   Share Exchange/Purchase Price
 
2.1   As consideration for the sale, conveyance, assignment, transfer and
delivery of the Acquired Assets, the parties agree to the following exchange of
shares (the “Purchase Price”):
 
(a)   At Closing, POWER-SAVE shall issue to BLUESTONE (or BLUESTONE’s
shareholders) 60,000,000 shares of Common Stock (the “POWER-SAVE Closing
Shares”);
 
(b)   At Closing, BLUESTONE Shareholders shall transfer to POWER-SAVE Closing
Shares of its capital stock representing 100% of all capital stock outstanding
(the “BLUESTONE Closing Shares” or together with the “POWER-SAVE Closing
Shares”, the “Closing Shares”);
 
2.2           The BLUESTONE Shareholders acknowledge and agree that the
POWER-SAVE Closing Shares are being issued pursuant to exemptions from the
prospectus and registration requirements of the Securities Act, including but
not limited to Section 4(2) and 4(6) of the Securities Act. The BLUESTONE
Shareholders acknowledge that the POWER-SAVE Closing Shares issued pursuant to
the terms and conditions set forth in this Agreement will have such hold periods
as are required under applicable securities laws and as a result may not be
sold, transferred or otherwise disposed, except pursuant to an effective
registration statement under the Securities Act, or pursuant to an exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and in each case only in accordance with all applicable
securities laws.  As required by applicable securities laws, the BLUESTONE
Shareholders agree to abide by all applicable resale restrictions and hold
periods imposed by all applicable securities laws. All certificates representing
the POWER-SAVE Closing Shares issued on Closing will be endorsed with the
following legend pursuant to the Securities Act in order to reflect the fact
that the POWER-SAVE Closing Shares will be issued to the BLUESTONE Shareholders
pursuant to an exemption from the registration requirements of the Securities
Act:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”
 



 
 
 
 

--------------------------------------------------------------------------------

 

 
2.3           The name of POWER-SAVE shall be changed to a mining related name
as mutually agreed by the parties hereto, and BLUESTONE will be entitled to
designate three (3) members to the POWER-SAVE board of directors, Larry Zielke,
Juan Carlos Camus Villegas, and Angelique de Maison.
 
3.   Closing
 
3.1   The closing (the “Closing”) of the share exchange and purchase and sale of
the Acquired Assets shall take place at 2368 2nd Ave, San Diego, California,
United States, or such other place and on such date on or before March 31, 2012
as the parties may agree upon in writing (such time of closing, the “Closing
Date”).
 
3.2   All proceedings to be taken and all documents to be executed and delivered
by BLUESTONE in connection with the consummation of the transactions
contemplated hereby shall be reasonably satisfactory in form and substance to
POWER-SAVE and its counsel.  All proceedings to be taken and all documents to be
executed and delivered by POWER-SAVE in connection with the consummation of the
transactions contemplated hereby shall be reasonably satisfactory in form and
substance to BLUESTONE and its counsel.  All proceedings to be taken and all
documents to be executed and delivered by all Parties at the Closing shall be
deemed to have been taken, executed and delivered simultaneously, and no
proceedings shall be deemed to have been taken nor any documents executed or
delivered until all have been taken, executed and delivered.
 
4.   Representations and Warranties of BLUESTONE
 
Except as set forth in the BLUESTONE Disclosure Schedule, BLUESTONE hereby
represents and warrants to POWER-SAVE that:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.1   BLUESTONE is a closed corporation duly organized in 2012, validly existing
and in good standing under the laws of Santiago, Chile.  BLUESTONE has the
requisite power and authority to own and operate its assets, properties, and
business and to carry on its business as now conducted.
 
4.2   BLUESTONE has the requisite power and authority to execute and deliver
this Agreement and any other agreements contemplated hereby to which it is a
party and to perform any obligations hereunder and thereunder.  This Agreement
and any other agreements contemplated hereby to which BLUESTONE is a party have
been duly executed and delivered by BLUESTONE and, assuming due execution and
delivery hereof and thereof by POWER-SAVE, constitute the valid, binding and
enforceable obligations of BLUESTONE, enforceable against BLUESTONE in
accordance with their terms.
 
4.3   BLUESTONE is the sole and exclusive owner of, and has good and marketable
title to, all the Acquired Assets and the Acquired Assets are free and clear
from any Encumbrances.  Each tangible item of the Acquired Assets is in good
operating condition and repair, reasonable wear and tear excepted, usable in the
ordinary course of business, adequate for the uses to which it is being put, and
is not, in any material respect, in violation of any applicable Legal
Requirement.  BLUESTONE has not agreed to Transfer any of the Acquired Assets to
any other Person, other than the sale of inventory in the ordinary course of
business.  The Acquired Assets include all the operating assets, together with
the goodwill, associated with the Business of the BLUESTONE. The BLUESTONE
Business is the only business conducted by BLUESTONE.  Schedule 4.3 to the
BLUESTONE Disclosure Schedule sets forth a list of all of BLUESTONE’s Assets as
of the Closing Date.
 
4.4   All of the Equity Interests of BLUESTONE are owned by the BLUESTONE’s
Shareholders.
 
4.5   Neither the execution and delivery of this Agreement nor the performance
of BLUESTONE’s obligations contemplated hereby will (a) violate the Charter
Documents of BLUESTONE, (b) violate or conflict with any Order or applicable
Legal Requirement of any Governmental Body having jurisdiction over BLUESTONE or
its assets or properties, (c) result in the acceleration of obligations, breach
or termination of, or constitute a default under, any Contract to which
BLUESTONE is subject, or (d) result in the creation of any Encumbrance upon any
of the Acquired Assets.  Neither the execution and delivery of this Agreement
nor the consummation of any transaction contemplated hereby requires BLUESTONE
to obtain any Consent from any Governmental Body or under any Contract to which
BLUESTONE is subject.
 
4.6   BLUESTONE is, and after giving effect to the transactions contemplated
hereby, will be, solvent, and the value of its assets, at a fair valuation, is,
and after giving effect to the transactions contemplated hereby, will be,
greater than all of its debts.  BLUESTONE has not at any time (a) made a general
assignment for the benefit of creditors, (b) filed any voluntary petition in
bankruptcy or suffered the filing of an involuntary petition by any creditor,
(c) suffered the appointment of a receiver to take possession of all or any
portion of its assets, (d) suffered the attachment or judicial seizure of all or
any portion of its assets, (e) admitted in writing its inability to pay its
debts as they come due or (f) made an offer of settlement, extension or
composition to its creditors generally.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.7   BLUESTONE owns the interests in the subsidiaries as listed in Schedule 4.7
to the BLUESTONE Disclosure schedule.  The subsidiaries of BLUESTONE own the
interests in the mining claims described in Schedule 4.7b to the BLUESTONE
Disclosure Schedule.
 
4.8   None of the BLUESTONE’s Shareholders nor any of their Affiliates (a) has
any direct or indirect ownership interest in any supplier, customer, lessor,
sublessor, or other Person that does business with BLUESTONE or (b) has any
direct or indirect ownership interest in the Acquired Assets (other than solely
by reason of such Person’s ownership of Equity Interests of BLUESTONE).
 
4.9   BLUESTONE is in material compliance with all applicable Legal
Requirements.  There is no Proceeding pending, or to the knowledge of BLUESTONE
threatened, involving BLUESTONE or any of its assets or any of its directors,
officers, managers or employees in their capacities as such.
 
4.10   BLUESTONE is a newly formed company that has not yet been required to
file Tax Returns.  BLUESTONE has not ever received written notice from any
Governmental Body in a jurisdiction where it does not currently file Tax Returns
or reports to the effect that it is or may be subject to taxation by that
jurisdiction.
 
4.11   The BLUESTONE Financial Statements are complete and correct, have been
prepared from the books and records of BLUESTONE in accordance with GAAP
consistently applied throughout the periods involved, except for changes
specified therein and except that unaudited financial statements are not
accompanied by notes.  The BLUESTONE Financial Statements present fairly the
financial condition, results of operations, changes in equity and changes in
cash flows of BLUESTONE as of the dates thereof and for the periods specified
therein. Except as set forth in the most recent balance sheet contained in the
BLUESTONE Financial Statements or trade payables incurred in the ordinary course
of business of BLUESTONE after such date, BLUESTONE has no Liabilities.
 
4.12   Since the date of the last BLUESTONE Financial Statements; BLUESTONE has
operated only in the ordinary course of business consistent with past practices
and BLUESTONE has not:
 
(a)   Suffered any change in the condition (financial or otherwise), results of
operations, assets, liabilities or manner of conducting its business, other than
changes arising in the ordinary course of business, none of which individually
or in the aggregate has had a Material Adverse Effect;
 
(b)   Adopted, entered into or amended any Employee Benefit Plan, or increased
the compensation payable or to become payable to, or increased the contractual
term of employment of, any employee except, with respect to employees who are
not officers or directors, in the ordinary course of business;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)   Acquired, transferred or granted any interest in any of its assets or
properties, whether tangible or intangible, except in the ordinary course of
business;
 
(d)   Permitted the imposition of any Encumbrance on any interest in any of its
assets or properties, whether tangible or intangible, except in the ordinary
course of business;
 
(e)   Suffered any material damage, destruction or casualty loss of any
inventory or tangible assets, whether or not covered by insurance;
 
(f)   Transferred or permitted the lapse of any material Intellectual Property
right or termination of any Contract related to any material Intellectual
Property right under which BLUESTONE (insofar as it is used solely by BLUESTONE)
has any right or license;
 
(g)   Incurred any Indebtedness;
 
(h)   Acquired or invested in any other companies or businesses, whether or not
such acquisitions/investments are in the ordinary course of business;
 
(i)   Declared, paid, or set aside for payment, any dividends or distributions;
 
(j)   Purchased, redeemed, issued, sold, Encumbered, granted or otherwise
acquired or disposed of any of its Equity Interests;
 
(k)   Made any capital expenditures, other than in the ordinary course of
business;
 
(l)   Entered into any Contract to lease or purchase real property; or
 
           (m)   Made material changes in (i) any of its business policies or
practices applicable to the BLUESTONE Business, including, without limitation,
those relating to advertising, marketing, purchasing, personnel, the collection
of Accounts Receivable or the payment of Accounts Payable, or (ii) the types or
nature of its services, other than changes that are related to the transactions
contemplated by this Agreement or that arise in the ordinary course of business;
 
(n)   Except reimbursement of expenses, made any payment or incurred any
obligation to any Affiliates of BLUESTONE in any capacity (including as an
officer and employee of BLUESTONE); or
 
(o)   Agreed or committed to do any of the foregoing.
 
4.13   BLUESTONE makes and keeps books, records and accounts that, in reasonable
detail, accurately and fairly reflect BLUESTONE’s transactions and dispositions
of assets.  The present system of internal accounting controls of BLUESTONE,
which will be transferred to POWER-SAVE pending the Closing Date, reasonably
assures that transactions are recorded as necessary to (a) permit the
preparation of financial statements on a basis consistent with past practices,
(b) fairly present the financial condition and results of operations of
BLUESTONE, and (c) maintain accountability for assets. BLUESTONE has not used
any improper accounting practices to incorrectly reflect or not reflect any of
its assets, liabilities, revenues or expenses.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.14   With respect to each Contract to which BLUESTONE is a party or is
otherwise subject, including but not limited to the Assumed Contracts:  (a)
BLUESTONE has delivered to POWER-SAVE a correct and complete copy of each such
Contract, as amended to date, and no other agreements exist that limit the
rights set forth in such Contracts; (b) BLUESTONE is not in default or breach of
its obligations thereunder; and (c) no claim of default or breach has been made
against BLUESTONE thereunder, and no event has occurred which, with the passage
of time or the giving of notice, will result in the occurrence of a default or
breach by BLUESTONE.  To the Knowledge of BLUESTONE, no other Person that is
party to a Contract with BLUESTONE is in breach or default and no event has
occurred which with notice or lapse of time would constitute a breach or default
by such Person that is party to a Contract with BLUESTONE, or permit
termination, modification or acceleration under such Contract.
 
4.15   All operations and activities of BLUESTONE with respect to the Acquired
Assets have been in all material respects in compliance with all Legal
Requirements and any and all Governmental Authorizations governing, or in any
way relating to, the generation, handling, manufacturing, treatment, storage,
use, transportation, spillage, leakage, dumping, discharge, emission, release or
disposal (whether accidental or intentional) of Hazardous Substances.  BLUESTONE
has not received any written notice of any Proceedings pending or threatened
against BLUESTONE by any Governmental Body or any Person relating to Hazardous
Substances.
 
4.16   Schedule 1.1(b) sets forth a complete and accurate list of the Acquired
Intellectual Property, and whether BLUESTONE owns or licensees such Acquired
Intellectual Property (and if licensed, the name of the licensor and a
description of the license), and such list represents all of the Intellectual
Property of BLUESTONE.  BLUESTONE owns or possesses, or owns or possesses
licenses or other valid rights to use, all Acquired Intellectual Property and,
to BLUESTONE's knowledge, the conduct of the BLUESTONE Business as now being
conducted and the use of the Intellectual Property by BLUESTONE does not
infringe or conflict with, nor has it been alleged to infringe or conflict with,
any patents, trademarks, trade names or copyrights or other Intellectual
Property rights of others.  There are no pending re-examination, opposition,
interference, cancellation or other Proceedings with respect to any of the
Acquired Intellectual Property, no Order has been rendered by any court of law
or authority, and no Proceeding or pending litigation in a court of law exists
to which BLUESTONE is a party, which would prevent BLUESTONE or POWER-SAVE from
using or enjoying any of the Acquired Intellectual Property.
 
4.17   BLUESTONE has not entered into any written employment, consulting or
severance agreement with any of its directors, officers, or employees or any
agreement prohibiting or restricting the termination of his or her
employment.  BLUESTONE is not subject to any Employee Benefit Plan.  No current
officer or employee of BLUESTONE will be entitled to any severance payments upon
his or her termination of employment, and no former officer or employee of
BLUESTONE currently is receiving such severance payments; and no director,
officer, or employee of BLUESTONE is entitled to receive a bonus or other
compensation payment based upon the completion of the transactions contemplated
by this Agreement.
 
4.18   No Person has acted as a finder, broker, or other intermediary on behalf
of BLUESTONE  in connection with this Agreement or the transactions contemplated
hereby, and no Person is entitled to any broker’s or finder’s fee or similar fee
with respect to this Agreement or such transactions as a result of actions taken
by BLUESTONE.
 
4.19   No representation or warranty of BLUESTONE contained in this Agreement or
in any schedule, exhibit, agreement, or document delivered pursuant to this
Agreement contains, or will contain, any untrue statement of a material fact or
omits, or will omit, to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.
 
5.   Securities Representations
 
5.1   BLUESTONE Shareholders represent and warrant to POWER-SAVE that:
 
(a)   BLUESTONE Shareholders will acquire the Shares for BLUESTONE’s own account
for investment and not with a view to, or for resale in connection with, a
distribution of the Shares within the meaning of the Securities Act.  In that
regard, BLUESTONE Shareholders understand that (i) the Shares have not been
registered under the Securities Act or under any state securities laws and are
therefore “restricted securities”; and (ii) the Shares may not be Transferred
unless they are registered under the Securities Act or an exemption from such
registration is available.
 
(b)   BLUESTONE Shareholders understand that an investment in the Shares
involves risk.
 
(c)   BLUESTONE Shareholders have such knowledge and experience in financial and
business matters that BLUESTONE Shareholders are capable of evaluating the
merits and risks of an investment in the Shares and in protecting their own
interests in connection with this transaction; and BLUESTONE Shareholders have
had the opportunity to investigate the business and affairs of POWER-SAVE and to
ask questions of POWER-SAVE’s officers, either directly or through BLUESTONE’s
authorized representatives; and
 
(d)   BLUESTONE Shareholders are each “accredited investors” as defined in
Regulation D under the Securities Act.
 
5.2   POWER-SAVE represents and warrants to BLUESTONE, in connection with its
receipt of any Shares as a distribution from BLUESTONE, that:
 
(a)   POWER-SAVE will acquire the Shares for such POWER-SAVE’s own account for
investment and not with a view to, or for resale in connection with, a
distribution of the Shares within the meaning of the Securities Act.  In that
regard, such POWER-SAVE understands that (i) the Shares have not been registered
under the Securities Act or under any state securities laws and are therefore
“restricted securities”; and (ii) the Shares may not be Transferred unless they
are registered under the Securities Act or an exemption from such registration
is available;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)   POWER-SAVE understands that an investment in the Shares involves risk;
 
(c)   POWER-SAVE has such knowledge and experience in financial and business
matters that POWER-SAVE is capable of evaluating the merits and risks of an
investment in the Shares and in protecting POWER-SAVE’s own interests in
connection with this transaction; and such POWER-SAVE’s has had the opportunity
to investigate the business and affairs of POWER-SAVE and to ask questions of
POWER-SAVE’ s officers, either directly or through BLUESTONE’s authorized
representatives; and
 
(d)   POWER-SAVE is an “accredited investor” as defined in Regulation D under
the Securities Act.
 
5.3   BLUESTONE and POWER-SAVE understand and agree that each certificate
evidencing the POWER-SAVE Closing Shares will bear the following or a similar
legend:


“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”


 
 
 

--------------------------------------------------------------------------------

 
            
 
5.4   POWER-SAVE agrees that BLUESTONE's distribution of any of the POWER-SAVE
Closing Shares to any BLUESTONE Shareholder does not constitute a violation of
any of BLUESTONE's representations and warranties.
 
6.   Representations and Warranties of POWER-SAVE
 
POWER-SAVE hereby represents and warrants to BLUESTONE:
 
6.1   POWER-SAVE is a corporation duly organized and validly existing and in
good standing under the laws of the State of Utah.  POWER-SAVE has the requisite
power and authority to own and operate its assets, properties and business and
to carry on its obligations hereunder.
 
6.2   POWER-SAVE has the requisite power and authority to execute and deliver
this Agreement and any other agreements contemplated hereby to which it is a
party and to perform any obligations hereunder and thereunder.  This Agreement
and any other agreements contemplated hereby to which it is a party have been
duly executed and delivered by POWER-SAVE and, assuming due execution and
delivery hereof and thereof by BLUESTONE, as the case may be, constitute the
valid, binding and enforceable obligations of POWER-SAVE, enforceable against
POWER-SAVE in accordance with their terms.
 
6.3   Neither the execution and delivery of this Agreement nor the performance
of the obligations of either POWER-SAVE contemplated hereby will (a) violate the
Charter Documents of either POWER-SAVE, (b) violate or conflict with any Order
or applicable Legal Requirement of any Governmental Body having jurisdiction
over either POWER-SAVE or their assets or properties, or (c) result in the
acceleration of obligations, breach or termination of, or constitute a default
under, any Contract to which POWER-SAVE is subject.  Neither the execution and
delivery of this Agreement nor the consummation of any transaction contemplated
hereby requires POWER-SAVE to obtain any Consent from any Governmental Body or
under any Contract to which either POWER-SAVE is subject.
 
6.4   The authorized capital stock of POWER-SAVE consists of 100,000,000 shares
of Common Stock, of which approximately 2,830,000 shares (the “POWER-SAVE
Shares”) are issued and outstanding as of the Effective Date.  All of the
POWER-SAVE Shares have been validly issued and are fully paid and
non-assessable, and were issued in compliance with all applicable federal and
state securities laws.  POWER-SAVE has no outstanding Stock
Equivalents.  POWER-SAVE is not a party to any Contract requiring it to
purchase, redeem or otherwise acquire, any POWER-SAVE Closing Shares or any
shares of the capital stock of POWER-SAVE.
 
6.5                POWER-SAVE makes and keeps books, records and accounts that,
in reasonable detail, accurately and fairly reflect POWER-SAVE’s transactions
and dispositions of assets.  The present system of internal accounting controls
POWER-SAVE reasonably assures that transactions are recorded as necessary to (a)
permit the preparation of financial statements on a basis consistent with past
practices, (b) fairly present the financial condition and results of operations
of POWER-SAVE, and (c) maintain accountability for assets. POWER-SAVE has not
used any improper accounting practices to incorrectly reflect or not reflect any
of its assets, liabilities, revenues or expenses.
 
 
 
 

--------------------------------------------------------------------------------

 

 
6.6   POWER-SAVE has made all filings with the SEC required to be filed by it
under the Exchange Act for the twelve months preceding the date
hereof.  POWER-SAVE’s Annual Report on Form 10-K for the year ended December 31,
2010 (the “2010 Form 10-K”), and each filing by POWER-SAVE with the SEC after
the filing of the 2010 Form 10-K: (a) did not contain any untrue statement of a
material fact and did not omit any material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (b) complied in all material respects with the applicable
requirements of the Exchange Act and the applicable rules and regulations
thereunder.  The financial statements of POWER-SAVE included in the 2010 Form
10-K and subsequent reports on Form 10-Q were prepared in accordance with GAAP
(except, with respect to any unaudited financial statements, as permitted by
applicable SEC rules or requirements) applied on a consistent basis (except as
may be indicated therein or in the notes thereto) and fairly present in all
material respects the financial position of POWER-SAVE as of the dates thereof
and the results of operations of POWER-SAVE for the periods then ended (subject,
in the case of any unaudited interim financial statements, to normal year-end
adjustments).


6.7   The Charter Documents of POWER-SAVE are those included as Exhibits 3.1 to
the Form 10 filed by POWER-SAVE with the SEC on April 4, 2000, and such Charter
Documents as amended remain in full force and effect.


 
6.8   No representation or warranty of POWER-SAVE contained in this Agreement or
in any schedule, exhibit, agreement, or document delivered pursuant to this
Agreement contains, or will contain, any untrue statement of a material fact or
omits, or will omit, to state a material fact necessary to make the statements
contained therein, in light of the circumstances under which they are made, not
misleading.
 
7.   Covenants
 
7.1   From the date hereof until the Closing, each Party to this Agreement
agrees to provide reasonable cooperation to the other Party in the performance
of all obligations under this Agreement.  Each Party shall use its reasonable
efforts to satisfy or cause to be satisfied, at or prior to the Closing, the
conditions to the other Party’s Closing obligations under this Agreement.
 
7.2   From the date hereof until the Closing, BLUESTONE shall, permit
representatives of POWER-SAVE to have full access to all premises, properties,
books and records, Contracts, tax records, and documents of or pertaining to
BLUESTONE or relating to the Acquired Assets.  Subject to the provisions of
Section 11 hereof, all information provided to any of POWER-SAVE and all
information to which either of POWER-SAVE shall have access under this Section
shall be considered the Confidential Information of BLUESTONE.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.3   From the date hereof until the Closing, BLUESTONE shall, permit the
Auditors to have full access to all premises, properties, books and records,
contracts, tax records, and documents of or pertaining to BLUESTONE or relating
to the Acquired Assets.  BLUESTONE shall cooperate with the Auditors in the
conduct of the Audit and take such actions as the Auditors may reasonably
request.  Subject to the provisions of Section 11 hereof, (a) all information
provided to the Auditors and all information to which the Auditors shall have
access under this Section shall be considered the Confidential Information of
BLUESTONE and (b) POWER-SAVE shall cause the Auditors to comply with the
provisions of Section 11 hereof.  All costs and expenses of the Audit shall be
paid by POWER-SAVE.
 
7.4   BLUESTONE shall comply timely with each and every covenant, obligation and
agreement under this Agreement.
 
7.5   From the date hereof until the Closing, unless POWER-SAVE shall otherwise
consent in writing, and except as otherwise contemplated by this Agreement,
BLUESTONE shall not take any action that would require BLUESTONE to schedule an
exception to its representations or warranties under Section 4 of this
Agreement.
 
7.6   From the date hereof until the Closing, BLUESTONE shall disclose to
POWER-SAVE as soon as practicable any change in circumstances of BLUESTONE or
event prior to the Closing Date that may affect the truthfulness, accuracy and
completeness of the representations and warranties made by BLUESTONE in Section
4 of this Agreement.
 
7.7   POWER-SAVE may, but shall not be required, to, offer employment to any
employees of BLUESTONE.  Any employees of BLUESTONE who accept such employment
will be employed in accordance with the standard employee policies and practices
of POWER-SAVE, but nothing contained in this Section 7.7 shall be deemed to
create an employment contract between POWER-SAVE and any such
personnel.  Notwithstanding anything to the contrary contained in this
Agreement, unless otherwise provided in a separate agreement between POWER-SAVE
and such employee, all such employees shall be employees at will and nothing
expressed or implied in this Agreement will obligate POWER-SAVE to provide
continued employment to any such employee for any specific period of time
following the Closing Date.
 
7.8   From the date hereof until the Closing, BLUESTONE will not, without the
prior written consent of POWER-SAVE, directly or indirectly: (a) issue any
Equity Interests, sell all or any material portion of its assets, or merge or
consolidate with any Person, (each of such actions being an “Acquisition
Proposal”); (b) solicit offers for, offer up or seek any Acquisition Proposal;
(c) initiate, encourage or provide any documents or information to any third
party in connection with, or negotiate with any Person regarding any inquiries,
proposals or offers relating to any Acquisition Proposal; or (d) enter into any
agreement or discussions with any Person (other than POWER-SAVE) with respect to
any Acquisition Proposal.  Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in this Section 7.8 by any Affiliate,
agent or representative of BLUESTONE shall be a breach of Section 7.8 by the
applicable Party.  Upon execution of this Agreement, BLUESTONE shall, and shall
cause their respective Affiliates, agents and representatives to, cease
immediately and cause to be terminated any and all existing discussions or
negotiations with any Persons conducted heretofore with respect to an
Acquisition Proposal and promptly request that all Confidential Information with
respect thereto furnished on behalf of BLUESTONE be returned.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.9   BLUESTONE shall cooperate with POWER-SAVE in the preparation of any and
all reports that POWER-SAVE is required to file with the SEC, including any
current reports on Form 8-K required to be filed regarding the execution of this
Agreement or the Closing, and take such actions as POWER-SAVE may reasonably
request in connection therewith.  POWER-SAVE hereby covenants that it shall
diligently work to complete the preparation of any and all reports required to
be filed with the SEC by POWER-SAVE as promptly as practicable.
 
8.   Conditions Precedent to the Obligations of POWER-SAVE
 
The obligation of POWER-SAVE to purchase the Acquired Assets at the Closing Date
are, at its option, subject to fulfillment or waiver by POWER-SAVE of each of
the following conditions:
 
8.1   Each representation and warranty of BLUESTONE contained in this Agreement
(including any exhibit, schedule or other agreement or document delivered
pursuant hereto) shall be true and correct in all material respects (except to
the extent such representations and warranties are qualified by materiality,
Material Adverse Effect or similar phrases, in which case such representations
and warranties shall be true and complete in all respects) on and as of the
Closing Date and BLUESTONE shall have performed or complied in all material
respects with all agreements required by this Agreement to be performed or
complied with by BLUESTONE prior to or at the Closing.
 
8.2   Since the date of this Agreement, there shall have been no material
adverse changes in BLUESTONE’s assets (including, but not limited to, the
Acquired Assets) or in the financial condition, operations, or prospects of
BLUESTONE.
 
8.3   All Consents or amendments listed in Schedule 8.3 to the BLUESTONE
Disclosure Schedule have been filed, made or obtained and all waiting periods
specified by law with respect thereto shall have expired or been terminated.
 
8.4   POWER-SAVE shall have conducted, at its expense, a due diligence
examination of the Acquired Assets and, in its sole discretion, shall be
satisfied with the results of its review.
 
8.5   Auditor, at POWER-SAVE’s request and expense, shall have completed the
Audit to the satisfaction of POWER-SAVE in its sole discretion, and issued its
opinion without qualification, and such Audit shall indicate that BLUESTONE is
solvent and that the financial statements of BLUESTONE, as audited, shall be in
all material respects consistent with the BLUESTONE Financial Statements.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8.6   POWER-SAVE shall have prepared for filing, to its reasonable satisfaction,
a current report on Form 8-K to announce the Closing, and shall have verified to
its reasonable satisfaction, the information about BLUESTONE contained in such
current report on Form 8-K.
 
8.7   No Proceeding shall be pending or threatened before any court or
Governmental Body that presents a substantial risk of the restraint or
rescission of the transactions contemplated by this Agreement or that imposes a
substantial risk to POWER-SAVE’s ability to obtain title to and possession of
the Acquired Assets on the terms and conditions contemplated by this Agreement.
 
8.8   All actions required to be taken by BLUESTONE to authorize the execution,
delivery and performance of this Agreement, shall have been duly and validly
taken.
 
8.9   At Closing, all the Acquired Assets shall have been transferred and
delivered to POWER-SAVE.
 
8.10   The following, in form and substance reasonably acceptable to POWER-SAVE,
shall have been delivered to POWER-SAVE at or before Closing:
 
(a)   A bill of sale, assignment and assumption agreement, executed by
BLUESTONE, and all the Acquired Assets shall have been transferred and delivered
to POWER-SAVE;
 
(b)   A certificate from BLUESTONE certifying the conditions described in
Sections 8.1, 8.2 and 8.3  above have been satisfied;
 
(c)   A certificate executed by an officer of BLUESTONE including a complete and
accurate list of all Accounts Receivable, Accounts Payable and Inventory as of
the Closing Date, and setting forth the aging of such Accounts Receivable and
Accounts Payable (the “Closing Assets Schedule”);
 
(d)   At the Closing, POWER-SAVE shall have instructed its Transfer Agent to
deliver to BLUESTONE Shareholders certificate(s) in the name of BLUESTONE
Shareholders representing the Closing Shares.
 
(e)   Such other documents as POWER-SAVE may reasonably request.
 
9.   Conditions Precedent to the Obligations of BLUESTONE
 
The obligation of BLUESTONE to sell the Acquired Assets at the Closing Date are,
at its option, subject to fulfillment or waiver by BLUESTONE of each of the
following conditions:
 
9.1   All representations and warranties of POWER-SAVE made in this Agreement
shall be true and correct on and as of the Closing Date with the same force and
effect as if made on and as of that date, and POWER-SAVE shall have performed or
complied in all material respects (except to the extent such representations and
warranties are qualified by materiality, Material Adverse Effect or similar
phrases, in which case such representations and warranties shall be true and
complete in all respects) with all agreements required by this Agreement to be
performed or complied with by POWER-SAVE prior to or at the Closing.
 
 
 
 

--------------------------------------------------------------------------------

 

 
9.2               POWER-SAVE shall certify that it is not the subject of any
unresolved claims or contingent liabilities.




9.3   At the Closing, POWER-SAVE shall have instructed its Transfer Agent to
deliver to BLUESTONE Shareholders certificate(s) in the name of BLUESTONE
Shareholders representing the POWER-SAVE Closing Shares.


10.   Further Assurance
 
Following the Closing, BLUESTONE agrees to take such actions and execute,
acknowledge and deliver to POWER-SAVE such further instruments of assignment,
conveyance and transfer and take any other action as POWER-SAVE may reasonably
request in order to more effectively convey, sell, transfer and assign to
POWER-SAVE its right, title and interest in and to any of the Acquired Assets,
to confirm the title of POWER-SAVE thereto, and to assist POWER-SAVE in
exercising rights with respect to the Acquired Assets.
 
11.   Confidentiality
 
11.1   From the date hereof until the Closing, no Party to this Agreement shall
use or disclose to any Person, directly or indirectly, any Confidential
Information of any other Party to this Agreement; provided, however that the
foregoing restriction shall not apply to the extent that: (a) such use or
disclosure is required by an Order of a court of competent jurisdiction
(provided that the Party who has received the Confidential Information (the
“Receiving Party”) must promptly give the Party who disclosed the Confidential
Information (the “Disclosing Party”) written notice of such Order), (b) such use
or disclosure is authorized in writing by the Disclosing Party, (c) on or before
the time of the alleged breach, the Confidential Information has been received
by the Receiving Party from a third party without breach of a nondisclosure
obligation of the third party, (d) on or before the time of the alleged breach,
the Confidential Information has been disclosed to the public by the Disclosing
Party or has otherwise become generally available to the public other than
through a disclosure by a Receiving Party or by a Person acting in concert with
such Person, or (e) such Confidential Information is required to be disclosed in
any reports that POWER-SAVE is required to file with the SEC, including any
current reports on Form 8-K required to be filed regarding the execution of this
Agreement or the Closing.  Notwithstanding the foregoing, each Party may make
Confidential Information available to their respective counsel, accountants and
financial advisors; provided that the Receiving Party shall be liable for any
unauthorized disclosure by such Persons.  With respect to Confidential
Information of BLUESTONE that is related to the Acquired Assets, following the
Closing such Confidential Information shall be deemed the Confidential
Information of POWER-SAVE, with the effect that POWER-SAVE shall not be bound by
any obligations under this Section 11 with respect to such Confidential
Information, but the BLUESTONE and the Equity Parties shall be bound as required
by Section 11.2.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.2   BLUESTONE shall at any time after the Closing use or disclose to any
Person, directly or indirectly, any Confidential Information of POWER-SAVE;
provided, however that the foregoing restriction shall not apply to the extent
that: (a) such use or disclosure is necessary to the performance of services for
POWER-SAVE during the period that he or it is so employed, (b) such use or
disclosure is required by an Order of a court of competent jurisdiction
(provided that BLUESTONE must promptly give POWER-SAVE written notice of such
Order), (c) such use or disclosure is authorized in writing by the Chief
Executive Officer of POWER-SAVE, (d) on or before the time of the alleged
breach, the Confidential Information has been received by BLUESTONE from a third
party without breach of a nondisclosure obligation of the third party, or (e) on
or before the time of the alleged breach, the Confidential Information has been
disclosed to the public by POWER-SAVE or has otherwise become generally
available to the public other than through a disclosure by BLUESTONE or by a
Person acting in concert with such Person.
 
11.3   Each Party acknowledges that, in the event of any breach of the
provisions of this Section 11, the Disclosing Party whose Confidential
Information has been disclosed (the “Injured Party”) by the Receiving Party
might not be fully or adequately compensated by recovery of damages
alone.  Accordingly, each Party agrees that, in addition to any other relief to
which the Injured Party may become entitled, the Injured Party will be entitled
to temporary and permanent injunctive and other equitable relief, and that
evidence of any breach of this Agreement will constitute, for the purposes of
all judicial determinations of the issues of injunctive relief, conclusive proof
of all elements necessary to entitle Injured Party to temporary and permanent
injunctive relief against the party in breach.
 
12.   Survival of Representations and Warranties
 
12.1   All representations and warranties made by each of the Parties hereto
shall survive the Closing for a period of 24 months after the Closing Date,
except that:
 
(a)   Representations and warranties that are made fraudulently (as defined
under common law) or in Sections 4.1 (Conduct of Business), 4.2 (BLUESTONE
Authorization), 4.3 (Ownership), and 4.4 (Capitalization), Section 5 (Securities
Representations) and Section 6.2 (POWER-SAVE Authorization) shall survive
forever; and
 
(b)   Representations and warranties that are contained in the following
sections of this Agreement shall survive for the applicable statute of
limitations: 4.9 (Compliance), 4.10 (Taxes), 4.19 (Hazardous Substances), and
4.21 (Employment).
 
12.2   A claim with respect to a breach of a representation or a warranty shall
not be foreclosed if the maker of such claim shall have made such claim in
writing to the other Party prior to the expiration of the survival period
described above.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.   Indemnification
 
13.1   BLUESTONE agrees to indemnify, defend and hold harmless POWER-SAVE and
their respective directors, officers, employees, shareholders and Affiliates of
POWER-SAVE, acting in their capacities as such (collectively, the “BLUESTONE
Indemnified Parties”), against any and all claims, demands, losses, costs,
expenses, obligations, liabilities and damages, including interest, penalties,
and reasonable attorneys’ fees (“Damages”), incurred by the BLUESTONE
Indemnified Parties arising, resulting from, or relating to:
 
(a)   all claims, Indebtedness, Taxes, obligations, commitments and Liabilities
of BLUESTONE arising before or after the Closing, including without limitation
all Proceedings to which BLUESTONE is a party as of the Closing, other than the
Assumed Obligations;
 
(b)   all claims, obligations and Liabilities arising after the Closing Date
resulting from the breach by a current or former employee, consultant or
Affiliate of BLUESTONE of any confidentiality, non-disclosure, non-circumvention
or similar obligations arising out of any Assumed Contracts;
 
(c)   any breach of the representations or warranties made by BLUESTONE under
this Agreement or any certificate, instrument or writing delivered in connection
therewith;
 
(d)   any default by BLUESTONE in the performance of any of its, his or their
respective obligations under this Agreement;
 
(e)   any attempt (whether or not successful) by any Person to cause or require
a BLUESTONE Indemnified Party to pay or discharge any claim, Indebtedness, Tax,
obligation, commitment or Liability of BLUESTONE, to the extent not included in
the Assumed Obligations; or
 
(f)   any claim, dispute, Proceeding, compromise, settlement, assessment or
judgment arising out of any of the matters indemnified against in this Section
13.1.  If, by reason of the claim of any third party relating to any of the
matters subject to indemnification under this Section 13.1, an Encumbrance,
attachment, garnishment or execution is placed upon any of the property or
assets of any BLUESTONE Indemnified Party, the BLUESTONE shall also, promptly
upon demand, furnish an indemnity bond satisfactory to the Indemnified Party to
obtain the prompt release of such Encumbrance, attachment, garnishment or
execution.
 
13.2   POWER-SAVE agrees to indemnify, defend and hold harmless BLUESTONE and
each of their respective directors, officers, managers, employees, and
Affiliates, acting in their capacities as such (collectively, the “POWER-SAVE
Indemnified Parties”), against any and all Damages, incurred by any of
Indemnified Parties arising, resulting from, or relating to:
 
(a)   all claims, Indebtedness, Taxes, obligations, commitments and Liabilities
of POWER-SAVE arising before or after the Closing unless and to the extent such
claim, Indebtedness, Tax, obligation, commitment or Liability results from or
arises in connection with the breach of any of the representations, warranties,
covenants or agreements made by BLUESTONE under this Agreement or any schedule
or exhibit thereto or any certificate or instrument delivered in connection
therewith;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(b)   the Assumed Obligations;
 
(c)   any breach of the representations or warranties made by POWER-SAVE under
this Agreement or any certificate, instrument or writing delivered in connection
therewith;
 
(d)   any default by any of POWER-SAVE in the performance of any of their
obligations under this Agreement;
 
(e)   any attempt (whether or not successful) by any Person to cause or require
any of the Indemnified Parties to pay or discharge any claim, Indebtedness, Tax,
obligation, commitment or Liability of POWER-SAVE; or
 
(f)   any claim, dispute, Proceeding, compromise, settlement, assessment or
judgment arising out of any of the matters indemnified against in this Section
13.2.  If, by reason of the claim of any third party relating to any of the
matters subject to indemnification under this Section 13.2, an Encumbrance,
attachment, garnishment or execution is placed upon any of the property or
assets of any POWER-SAVE Indemnified Party, POWER-SAVE shall also, promptly upon
demand, furnish an indemnity bond satisfactory to POWER-SAVE Indemnified Party
to obtain the prompt release of such Encumbrance, attachment, garnishment or
execution.
 
 
13.3   No claims shall be made by an BLUESTONE Indemnified Party for
indemnification from BLUESTONE pursuant to Section 13.1(c), or by a POWER-SAVE
Indemnified Party for indemnification from POWER-SAVE pursuant to Section
13.2(c), after the survival period for such representation and warranty under
Section 12 of this Agreement.
 
13.4   If a claim for Damages (a “Claim”) is to be made by a party entitled to
indemnification hereunder (an “Indemnified Party”) against the indemnifying
party (the “Indemnifying Party”), the Indemnified Party shall give written
notice (a “Claim Notice”) to the Indemnifying Party, which notice shall specify
whether the Claim arises as a result of a claim by a Person that is not a Party
to this Agreement against the Indemnified Party (a “Third-Party Claim”) or
whether the Claim does not so arise (a “Direct Claim”), and shall also specify
(to the extent that the information is available) the factual basis for the
Claim and the amount of the Damages, if known.
 
13.5   If a Claim is a Third-Party Claim under this Section 13, then the
Indemnified Party shall notify the Indemnifying Party thereof promptly;
provided, however, that no delay on the part of the Indemnified Party in
notifying any Indemnifying Party shall relieve the Indemnifying Party from any
liability or obligation unless (and only to the extent) that the Indemnifying
Party thereby is damaged.  With respect to a Third-Party Claim:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(a)   If after receipt of the Claim Notice the Indemnifying Party acknowledges
in writing to the Indemnified Party that the Indemnifying Party shall be
obligated under the terms of its indemnity hereunder in connection with such
Third-Party Claim, the Indemnifying Party shall be entitled, if it so elects at
its own cost, risk and expense, and subject to the rights of an insurer or other
Person having liability therefor, (i) to take control of the defense and
investigation of such Claim; (ii) to employ and engage attorneys of its own
choice, but, in any event, reasonably acceptable to the Indemnified Party, to
handle and defend the same unless the named parties to such Claim (including,
without limitation, any impleaded parties) include both the Indemnifying Party
and the Indemnified Party and the Indemnified Party has been advised in writing
by counsel that there may be one or more legal defenses available to such
Indemnified Party that are different from or additional to those available to
the Indemnifying Party, in which event the Indemnified Party shall be entitled,
at the Indemnifying Party’s cost, risk and expense, to one firm of separate
counsel of its own choosing; and (iii) to compromise or settle such action,
which compromise or settlement shall be made only with the written consent of
the Indemnified Party, such consent not to be unreasonably withheld or delayed,
and provided that such compromise or settlement requires no payment obligation
by the Indemnified Party (unless the Indemnifying Party concurrently pays to the
Indemnified Party the full amount of such payment obligation).
 
 
(b)   The Indemnified Party may, in its sole discretion and at its sole cost,
employ counsel to represent it (in addition to counsel employed by the
Indemnifying Party, at its own expense) in any such matter, and in such event
counsel selected by the Indemnifying Party shall be required to cooperate with
such counsel of the Indemnified Party in such defense, compromise or settlement
for the purpose of informing and sharing information with such Indemnified
Party.  In any such Third-Party Claim, the Indemnified Party will, at its own
expense, make available to the Indemnifying Party those employees of the
Indemnified Party or its Affiliates whose assistance, testimony or presence is
necessary to assist the Indemnifying Party in evaluating and in defending any
such Proceeding; provided, however, that any such access shall be conducted in
such a manner as not to interfere with the operations of the businesses of the
Indemnified Party and its Affiliates.
 
(c)   If the Indemnifying Party fails to assume the defense of such Claim within
15 calendar days after receipt of the Claim Notice, the Indemnified Party
against which such Claim has been asserted will (upon delivering notice to such
effect to the Indemnifying Party) have the right to undertake, at the
Indemnifying Party’s cost and expense, the defense, compromise or settlement of
such Claim on behalf of and for the account and risk of the Indemnifying
Party.  If the Indemnified Party assumes the defense of the Claim, the
Indemnified Party will keep the Indemnifying Party reasonably informed of the
progress of any such defense, compromise or settlement.  The Indemnifying Party
shall be liable for any settlement of any action effected pursuant to and in
accordance with this Section 13.7 and for any final judgment (subject to any
right of appeal) and the Indemnifying Party agrees to indemnify and hold
harmless the Indemnified Party from and against any Damages by reason of such
settlement or judgment.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
14.   Termination of Agreement
 
14.1   This Agreement may be terminated prior to the Closing as provided below:
 
(a)  The parties hereto may terminate this Agreement by mutual written consent
at any time prior to the Closing Date;
 
(b)   Subject to Section 14.2, POWER-SAVE may terminate this Agreement by giving
written notice to BLUESTONE and BLUESTONE Shareholders at any time prior to the
Closing Date in the event BLUESTONE is in breach, and BLUESTONE may terminate
this Agreement by giving written notice to POWER-SAVE at any time prior to the
Closing Date in the event POWER-SAVE is in breach, of any material
representation, warranty, or covenant contained in this Agreement; provided,
however, that the Party in breach shall have 10 calendar days from the date of
such written notice to cure such breach; or
 
(c)   POWER-SAVE, BLUESTONE or BLUESTONE Shareholders may terminate this
Agreement by giving written notice to the other Party at any time prior to the
Closing Date if the Closing shall not have occurred on or before February 29,
2012, by reason of the failure of any condition precedent under Section 8 or 9
above, as applicable (unless the failure results primarily from the terminating
Party itself breaching any representation, warranty, or covenant contained in
this Agreement).
 


15.   General Provisions
 
15.1   Construction.  This Agreement shall be construed in accordance with the
laws of the State of California, United States of America, without giving effect
to the principles of conflicts of law thereof.  


15.2   Notices.  All notices, requests, demands and other communications
contemplated under this Agreement shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by United States
express, certified or registered mail, postage prepaid, addressed to the
following parties, their successors in interest or their permitted assignees at
the following address, or such addresses as the parties may designate by written
notice in this manner aforesaid.
 
BLUESTONE:
BLUESTONE, S.A.
           
POWER-SAVE:
POWER-SAVE ENERGY CORP.
               

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
15.3   Assignments.  This Agreement shall not be assignable by any Party without
the prior written consent of the other Parties.
 
15.4   Expenses.  Except as otherwise provided in this Agreement, each Party to
this Agreement shall bear his or its own costs and expenses incurred in
connection with this Agreement.  Notwithstanding anything in this Agreement to
the contrary, POWER-SAVE shall be solely responsible for the payment of all
costs and expenses of the Audit.
 
15.5   Remedies.  Except as otherwise expressly provided herein, none of the
remedies set forth in this Agreement is intended to be exclusive, and each Party
shall have all other remedies now or hereafter existing at law, in equity, by
statute or otherwise.  The election of any one or more remedies shall not
constitute a waiver of the right to pursue other available remedies.
 
15.6   Arbitration of Disputes
 
(a)   Each Party is required to notify the other Party, in writing, of any
dispute, claim, or controversy arising out of this Agreement.  As to disputes
related to indemnification, the Parties will provide written notice in
accordance with this Agreement.  As to all other disputes, the Parties will
provide notice in the form of a written description of the basis for the dispute
and the remedy sought, delivered in accordance with this Agreement.  Other than
breaches or threatened breaches relating to the obligations set forth in Section
11 (Confidentiality) hereof, if, within thirty (30) days after delivery of the
notice, the Parties are unable to resolve the dispute, then any Party may submit
the dispute to binding arbitration.
 
(b)   Other than breaches or threatened breaches relating to the obligations set
forth in Section 12 (Confidentiality)  hereof, any dispute, claim, or
controversy arising out of this Agreement which cannot be resolved by the
Parties as set forth above, including but not limited to Claim for
indemnifications made pursuant to Section 13, will be determined by binding
arbitration according to the Rules of International Commercial Arbitration of
the Arbitration and Mediation Center of the Santiago Chamber of Commerce in
effect at the time of the arbitration.  The number of arbitrators shall be one,
the place of the arbitration shall be Santiago, Chile, and the language of the
arbitration shall be English.  The law governing the agreement shall be the
substantive law of the state of California, United States of America.
 
(c)   The arbitrator will set a limited time period and establish procedures
designed to reduce the cost and time for discovery while allowing the Parties an
opportunity, adequate in the sole judgment of the arbitrator, to discover
relevant information from the opposing Parties about the subject matter of the
dispute.  In an arbitration regarding a Claim for indemnification, the decision
of the arbitrator as to the validity and amount of any such Claim for
indemnification will be subject to the limitations set forth in this Agreement
and final, binding, and conclusive upon the Parties.  In an arbitration to
resolve any other dispute, claim, or controversy arising out of this Agreement,
the decision of the arbitrator will be final, binding, and conclusive upon the
Parties.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(d)   The decision of the arbitrator will be written and will be supported by
written findings of fact and conclusions which will set forth the award,
judgment, decree or order awarded by the arbitrator.  As part of such award, the
prevailing Party (as determined by the arbitrator) will be awarded legal fees
and expenses incurred in conjunction with the dispute and the losing Party will
be required to pay the arbitrator’s fees and the administrative fee of the
arbitrator.  All payments required by the decision of the arbitrator will be
made within thirty (30) days after the decision of the arbitrator is
rendered.  Judgment upon any award rendered by the arbitrator may be entered in
any court having jurisdiction.
 
(e)   The rights and remedies of the Parties hereto will be cumulative (and not
alternative).  The Parties agree that, in the event of any breach or threatened
breach by any Party of any of the obligations set forth in Sections 11
(Confidentiality)  hereof for the benefit of any other Party, such other Party
will be entitled (in addition to any other remedy that may be available to it)
to (i) a decree or order of specific performance to enforce the observance and
performance of such covenant, obligation or other provision, and (ii) an
injunction restraining such breach or threatened breach in an arbitration
instituted pursuant to this Section 15.6.
 
15.7   Attorneys’ Fees.  Should any Party hereto retain counsel for the purpose
of enforcing, or, when there are reasonable facts to indicate a potential
material breach, preventing the breach of any provision hereof including the
institution of any action or proceeding, whether by arbitration, judicial or
quasi-judicial action or otherwise, to enforce any provision hereof or for
damages for any alleged breach of any provision hereof, or for a declaration of
such Party’s rights or obligations hereunder, then, if such matter is settled by
arbitration or judicial determination, the prevailing Party shall be entitled to
be reimbursed by the losing Party for all costs and expenses incurred thereby,
including reasonable attorneys’ fees for the services rendered to such
prevailing Party.
 
15.8   Entire Agreement.  This Agreement and the exhibits and other documents
specifically referred to herein or required to be delivered pursuant to the
terms of this Agreement represent the entire agreement of the Parties hereto
with respect to the subject matter hereof, and supersede all prior agreements,
understandings, discussions, negotiations and commitments of any kind.  This
Agreement may not be amended or supplement, nor may any rights hereunder be
waived, except in writing signed by each of the Parties affected thereby.  This
Agreement is solely for the benefit of the Parties hereto and, to the extent
provided herein, their respective estates, heirs, successors, Affiliates,
directors, officers, employees, agents and representatives, and no provision of
this Agreement shall be deemed to confer upon other third parties any remedy,
claim, liability, reimbursement, cause of action or other right.
 
15.9   Section Headings.  The section headings in this Agreement are
conveniences only, are not a part of this Agreement and shall not be used in
construing it.
 
15.10   Severability.  In the event that any provision or any part of this
Agreement is held to be illegal, invalid or unenforceable, such illegality,
invalidity or enforceability of any other provision or part of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
15.11   Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.
 


[Signatures appear on following page.]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have duly executed this Share Exchange Agreement
as of the date first above written.
 

 
BLUESTONE, S.A.
       
By:
/s/ Angelique de Maison
   
By:    Angelique de Maison
   
Its:     Director
       
POWER-SAVE ENERGY COMPANY
       
By:
/s/ Michael Forster
   
By: Michael Forster, Chief Executive Officer
 
                       

 





 
 

--------------------------------------------------------------------------------

 
 
APPENDIX I
 
“Accounts Payable” shall mean trade payables incurred by BLUESTONE prior to the
Closing Date in the ordinary course of business (and not otherwise paid prior to
the Closing Date).
 
“Accounts Receivable” shall mean all accounts, notes and other receivables
accrued to BLUESTONE prior to the Closing Date.
 
“Acquired Intellectual Property” shall mean all Intellectual Property owned or
licensed by BLUESTONE, which shall include, without limitation, (i) all
Intellectual Property identified on Schedule 1.1(c); (ii) the name “BLUESTONE,
S.A.” and any derivations thereof; (iii) all trademarks, service marks, trade
dress, logos, trade names and Internet domain names together with all goodwill
associated therewith, including, without limitation, the use of all
translations, adaptations, derivations and combinations of the foregoing, of
BLUESTONE, including but not limited to any trademarks, service marks, trade
dress or logos associated with the “BLUESTONE, S.A.” brand; (iv) copyrights and
copyrightable works (including without limitation, web sites) and all
registrations, applications and renewals for any of the foregoing of BLUESTONE;
and (v) all telephone numbers and all facsimile numbers that BLUESTONE
identifies or advertises in the ordinary course of business to its customers or
the general public as those to be used for contacting BLUESTONE.
 
“Acquisition Proposal” shall have the meaning set forth in Section 7.8.
 
“Affiliate” with respect to any Person, shall mean (i) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the capital stock or
equity of such Person; (ii) each Person that controls, is controlled by or is
under common control with such Person or any Affiliate of such Person, (iii)
each of such Person’s officers, directors, joint venturers and partners, (iv)
any trust or beneficiary of a trust of which such Person is the sole trustee, or
(v) any lineal descendants, ancestors, spouse or former spouses (as part of a
marital dissolution) of such Person (or any trust for the benefit of such
Person).  For the purpose of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of their management or policies, whether through the ownership of
voting securities, by contract or otherwise.
 
“Agreement” shall have the meaning set forth in the introduction.
 
 “Assumed Contracts” shall have the meaning set forth in Section 1.1 (a).
 
“Assumed Obligations” shall have the meaning set forth in Section 1.6.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Audit” shall mean the unqualified audit to be conducted by the Auditor on the
financial statements of POWER-SAVE as reasonably required by POWER-SAVE in order
to satisfy POWER-SAVE’s reporting obligations with the SEC.
 
“Auditor” shall mean the independent public accountant selected by BLUESTONE
(and approved by POWER-SAVE) to conduct the Audit.
 
“Bank Accounts” shall mean all of the bank deposits in the name or for the
benefit of BLUESTONE.
 
 “Bulk Sales Laws” shall have the meaning set forth in Section 13.3.
 
“Business Day” shall mean any day of the week other than a Saturday, Sunday, or
a legal holiday, or a bank holiday in the State of California.
 
“POWER-SAVE” shall have the meaning set forth in the introduction.
 
 “Charter Documents” shall mean (i) the articles or certificate of
incorporation, all certificates of determination and designation, and the bylaws
of a corporation; (ii) the partnership agreement and any statement of
partnership of a general partnership; (iii) the limited partnership agreement
and the certificate or articles of limited partnership of a limited partnership;
(iv) the operating agreement, limited liability company agreement and the
certificate or articles of organization or formation of a limited liability
company; (v) any charter or similar document adopted or filed in connection with
the creation, formation or organization of any other Person; and (vi) any
amendment to any of the foregoing.
 
“Claim” shall have the meaning set forth in Section 13.6.
 
“Claim Notice” shall have the meaning set forth in Section 13.6.
 
“Closing” shall have the meaning set forth in Section 3.
 
“Closing Asset Schedule” shall have the meaning set forth in Section 8.10(c).
 
“Closing Date”  shall have the meaning set forth in Section 3.
 
“Closing Shares” shall have the meaning set forth in Section 2.1(b).
 
“Common Stock” shall mean for POWER-SAVE the common stock, par value $0.001 per
share, of POWER-SAVE Energy Corp. as it exists as of the Effective Date and all
securities and other property into which the Common Stock may be converted or
for which it may be exchanged after the Effective Date and for BLUESTONE and the
BLUESTONE Shareholders, the common stock of BLUESTONE, S.A., Ltd. as it exists
as of the Effective Date and all securities and other property into which the
Common Stock may be converted or for which it may be exchanged after the
Effective Date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Confidential Information” shall mean any information which is not public
knowledge regarding POWER-SAVE, BLUESTONE, or any third party with whom any of
the Parties does business or from whom such Party receives information,
including but not limited to any business secret, trade secret, financial
information, proprietary software, internal procedure, business plan, marketing
plan, pricing strategy or policy, supplier list, or customer list.
 
“Consent” shall mean any approval, consent, ratification, waiver, Governmental
Authorization or other authorization.
 
“Contract” shall mean any agreement, contract, commitment, lease obligation,
promise, arrangement, understanding, or undertaking (whether written or oral and
whether express or implied) that is legally binding.
 
“Damages” shall have the meaning set forth in Section 13.1.
 
“Disclosing Party” shall have the meaning set forth in Section 11.1.
 
“Direct Claim” shall have the meaning set forth in Section 13.6.
 
 “Employee Benefit Plan” with respect to any Person shall mean any plan,
arrangement or Contract providing compensation or benefits to, for or on behalf
of employees and/or directors of such Person, including employment, deferred
compensation, retirement or severance Contracts; plans pursuant to which equity
securities of such Person or an Affiliate of such Person are issued, including
stock purchase, stock option, stock appreciation rights plans; bonus, severance
or incentive compensation plans or arrangements; supplemental unemployment
benefit, hospitalization or other medical, life or other insurance; and all
“employee benefit plans,” within the meaning of Section 3(3) of ERISA maintained
by, contributed to (or required to be contributed to), or sponsored by such
Person.
 
“Encumbrance” shall mean any liens, security interests, pledges, charges,
mortgages, conditional sales agreements, title retention agreements and other
encumbrances.
 
 “Equity Interest” shall mean (i) with respect to a corporation, any and all
shares of capital stock and Stock Equivalents, (ii) with respect to a
partnership, limited liability company, trust or similar Person, any and all
units, interests or other partnership/limited liability company interests and
any Stock Equivalents and (iii) any other equity ownership or participation in a
Person.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value of the Common Stock” on any date shall be the average of the
closing or last reported sales prices of the Common Stock on the 10 trading day
period ending on such date (or if closing or last reported prices are not
reported on a particular date, the average of the closing bid and asked prices
on such date), in case as reported on a recognized reporting service (such as
Yahoo Finance); provided, however, that if the Common Stock is restricted or is
not listed on a national securities exchange or authorized for quotation of the
OTC Bulletin Board or Pink Sheets, the fair market value shall be the amount
determined in good faith by the Board of Directors of POWER-SAVE.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“GAAP” shall mean United States generally accepted accounting principles.
 
“Governmental Authorization” shall mean any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.
 
“Governmental Body” shall mean any: (a) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal); (d)
multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.
 
“Hazardous Substance” shall mean any toxic or hazardous substances, materials or
wastes, any petroleum or oil or any pollutant.
 
“Indebtedness” shall mean, as applied to any Person, all indebtedness of such
Person to any other Person for borrowed money, whether current or funded, or
secured or unsecured and all such Indebtedness of any other Person which is
directly or indirectly guaranteed by such Person or which such Person has agreed
(contingently or otherwise) to purchase or otherwise acquire or in respect of
which it has otherwise assured against loss.  Indebtedness shall not include
trade payables or other indebtedness (except for borrowings) incurred in the
ordinary course of business consistent with past practice.
 
“Indemnified Party” shall have the meaning set forth in Section 13.6.
 
“Indemnifying Party” shall have the meaning set forth in Section 13.6.
 
“Injured Party” shall have the meaning set forth in Section 11.3.
 
“Intellectual Property” shall mean each of the following:  (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice) and any reissue, continuation,
continuation-in-part, revision, extension or reexamination thereof
(collectively, “Patents”); (ii) trademarks, service marks, trade dress, logos,
trade names, and Internet domain names together with all goodwill associated
therewith, and the use of all translations, adaptations, derivations and
combinations of any and all the foregoing (collectively, “Marks”); (iii)
copyrights and copyrightable works (including, without limitation, web sites)
and all registrations, applications and renewals for any of the foregoing
(collectively, “Copyrights”); (iv) information not generally known to the public
or that would constitute a trade secret under the Uniform Trade Secrets Act, and
confidential information (including, without limitation, know-how, research and
development information, designs, plans, proposals, technical data, financial,
business and marketing plans, sales and promotional literature, and customer and
supplier lists and related information) (collectively, “Trade Secrets”); (v)
other intellectual property rights; (vi) all copies and tangible embodiments of
the foregoing (in whatever form or medium), along with all income, royalties,
damages and payments due or payable after the Closing including, without
limitation, damages and payments for past or future infringements or
misappropriations thereof; (vii) the right to sue and recover for past
infringements or misappropriations thereof; (viii) any defenses related to any
of the above; and (ix) any and all corresponding rights that, now or hereafter,
may be secured throughout the world.
  
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Inventory” shall mean all inventory held by BLUESTONE for sale as of the
Closing, but excluding obsolete, discontinued, damaged and returned goods.
 
“Knowledge” shall mean and an individual will be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of such
fact or other matter.  A Person (other than an individual) will be deemed to
have “Knowledge” of a particular fact or other matter if any individual who is
serving as a director, executive officer, partner, executor, trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.
 
“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute or treaty.
 
“Liability” means any liability or obligation, whether known or unknown,
asserted or unasserted, absolute or contingent, matured or unmatured,
conditional or unconditional, latent or patent, accrued or unaccrued, liquidated
or unliquidated, or due or to become due.
 
“Material Adverse Effect” means, when used in connection with BLUESTONE, any
change or effect that is materially adverse to the Acquired Assets, the
BLUESTONE Business or BLUESTONE’s operations, assets, financial condition or
prospects, taken as a whole.
 
“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Body or by any arbitrator.
 
“Party” shall mean a party to this Agreement.
 
“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Body.
 
 “Proceeding” shall mean any action, arbitration, audit, claim, demand, hearing,
investigation, inquiry, litigation, suit or appeal (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted or
heard by or before, or otherwise involving, any Governmental Body or arbitrator.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Purchase Price” shall have the meaning set forth in Section 2.1.
 
“Receiving Party” shall have the meaning set forth in Section 11.1.
 
 “SEC” shall mean the Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“BLUESTONE Disclosure Schedule” shall mean a schedule delivered by BLUESTONE to
POWER-SAVE concurrently with or prior to BLUESTONE’s execution and delivery of
this Agreement, which schedule sets forth exceptions to, or contains the
schedules specifically referenced in, the representations and warranties in
Section 4 of this Agreement.
 
“BLUESTONE Financial Statements” shall mean the unaudited financial statements
of BLUESTONE for the fiscal year ended December 31, 2009 and the eight-month
period ended August 31, 2010, included in the BLUESTONE Disclosure Schedule.
 
“BLUESTONE Indemnified Parties” shall have the meaning set forth in Section
13.1.
 
“BLUESTONE Business” shall have the meaning set forth in the recitals.
 
“BLUESTONE Shareholders” shall mean the shareholders of BLUESTONE’s outstanding
Common Stock.
 
“Shares” shall mean the Closing Shares and the Earn-Out Shares.
 
 “Software” means each of the following: computer programs, known by any name,
whether in use or under development, including all versions thereof, and all
related documentation, training manuals and materials, user manuals, technical
and support documentation, source code and object code, tools, program files,
data files, computer related data, field and data definitions and relationships,
data definition specifications, data models, program and system logic,
interfaces, program modules, routines, sub-routines, algorithms, program
architecture, design concepts, development tools, maintenance tools, system
designs, program structure, sequence and organizations, screen displays and
report layouts, and all other material related to the said computer programs.
 
“Stock Equivalents” of any Person shall mean options, warrants, calls, rights,
commitments, convertible securities and other securities pursuant to which the
holder, directly or indirectly, has the right to acquire (with or without
additional consideration) capital stock or equity interests of such Person.
 
 “Tax” or “Taxes” shall mean:  (a) any income, corporation, gross receipts,
business, profits, gains, capital stock, capital duty, withholding, social
security, unemployment, disability, property, wealth, welfare, stamp, excise,
occupation, sales, use, value added, payroll, premium, property, or windfall
profits tax, estimated, ad valorem or excise tax, alternative or add-on minimum
tax or other similar tax (including, without limitation, any fee, assessment or
other charge in the nature of or in lieu of any tax) imposed by any Governmental
Body; and (b) any Liability for the payment of any amount of the type described
in clause (a) as a result of BLUESTONE being a successor to or transferee of any
other corporation at any time on or prior to the Closing Date, and any interest,
penalties, additions to tax (whether imposed by law, contractual agreement or
otherwise) and any Liability in respect of any tax as a result of being a member
of any affiliated, consolidated, combined, unitary or similar group.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Tax Return” or “Tax Returns” shall mean any or all returns, declarations,
reports, statements and other documents required to be filed in respect of
Taxes, and any claims for refunds of Taxes, including any amendments or
supplements to any of the foregoing.
 
“Third-Party Claim” shall have the meaning set forth in Section 13.6.
 
“Transfer” shall mean sell, assign, transfer, pledge, license, grant a security
interest in, or otherwise dispose of, with or without consideration, and
“Transferred” shall have a correlative meaning.
 

 
 
 

--------------------------------------------------------------------------------

 


 
 
APPENDIX II



 
 

--------------------------------------------------------------------------------

 
